Claimant was a cook at the residence of employer. Sunday she was requested to obtain medicines from a drug store while on her way to work Monday morning. She slipped and fell upon the sidewalk while proceeding to the drug store from her home. Award affirmed, wi1h costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and dismiss the claim on the grounds: first, that claimant was paid her wages by her employer; second, that the claimant at the time of the fall on Fifty-eighth street at Third avenue was following the usual route up to that point that she used every morning and had not reached the point where she deviated to go upon the errand at the drug store.